DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant filed claims 1-7 of US application 16/465,715 on 5/31/19. On the same day, applicant canceled claims 1-7 and newly added claims 8-18. Claims 8-18 were examined. Examiner filed a non-final rejection on 3/14/22.
Applicant filed amendments on 6/14/22. Claims 8-9, 12-13 and 16-18 were amended. Claims 10-11 were canceled. Claims 8-9 and 12-18 are presently pending and presented for examination.

Response to Arguments
Claim objections: applicant’s amendments have resolved most of the claim objections cited by examiner in the non-final rejection. The only previously given claim objection not resolved is that “the gradient” in claims 8 should instead read “a gradient”. All previously given claim objections except for this one are therefore withdrawn.
35 USC 112 rejection: applicant’s amendments have resolved the indefiniteness of the claims indicated in the non-final rejection. The 112 rejections given in the non-final action are therefore withdrawn.
35 USC 102 and 103 rejections: Applicant's arguments filed 6/14/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 8 and 13, applicant argues that paragraph [0066] of Kondo (US 20100072811 A1) “which specifies that the motor current IMOTOR is compared with a value obtained by adding the increase of the target current value of the motor to a no-load current value… does not teach or suggest the step of comparing a second force contribution representative of the parking braking of the vehicle applied by a second electromechanical actuator on the first brake disc with the target value of the force representative of the parking braking of the vehicle which can be applied by the first brake caliper on the first brake disc. In other words the reference teaches comparing electrical currents while the clarified claims specify comparing forces” (See at least Page 10 in the Remarks).
However, this argument is not persuasive because Kondo does disclose the method further comprising the step of comparing, by the data processing unit, the determined value of the second force contribution representative of the parking braking of the vehicle applied by the second electromechanical actuator on the first brake disc with the target value of the force representative of the parking braking of the vehicle which can be applied by the first brake caliper on the first brake disc (See at least Fig. 4 in Kondo: Kondo discloses that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, wherein friction surfaces of the brake pads 11 are pressed against an inner wall surface of the brake disc 12 with a certain degree of force by the EPB 2 [See at least Kondo, 0066]. Kondo further discloses that if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, a desired brake force has been generated by the generated pressing force and the process proceeds to step 245 [See at least Kondo, 0066]. It will therefore be appreciated that Kondo utilizes the current IMOTOR as a measurement of the actual force generated by EPB 2. It will further be appreciated that IMOTOR is compared to the default no load current NOC + TMIUP to see if TMIUP has actually been added, which may be regarded as comparing the actual parking brake force to the target value of the parking brake force); and 
further comprising the step of controlling, by the data processing unit, the operation of the second electromechanical actuator on a basis of a result of the step of comparing (See at least Fig. 4 in Kondo: Kondo discloses that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, wherein friction surfaces of the brake pads 11 are pressed against an inner wall surface of the brake disc 12 with a certain degree of force by the EPB 2 [See at least Kondo, 0066]. Kondo further discloses that if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, a desired brake force has been generated by the generated pressing force and the process proceeds to step 245 [See at least Kondo, 0066]. Kondo further discloses that, at step 245, the lock status flag FLOCK indicating that locking is completed is switched to ON, the lock control time counter CLT is set to zero, the motor lock drive is turned off (stopped) so that the rotation of the motor 10 is stopped, the rotation of the rotation shaft 17 is stopped, the friction force generated by the meshing between the male screw groove 17a and the female screw groove 18a causes the propeller shaft 18 to be held at the same position, and, consequently, the brake force generated at that time is maintained so that movement of the parked vehicle is restricted [See at least Kondo, 0067]). In other words, [Kondo, 0066] discloses utilizing the motor current IMOTOR as a measure of the actual force generated by EPB 2, so therefore the comparison of electrical currents in [Kondo, 0066] is equivalent to comparing forces. Anyone of ordinary skill in the art will appreciate that measured values such as force must be quantified by electrical controllers either in the form of a voltage or a current, and [Kondo, 0066] quantifies the force in the form of a current.
For at least the above stated reasons, claims 8 and 13 and their dependents are not allowable over the prior art of record.

Claim Objections
Claims 8 and 13 are objected to because of the following informalities: 
In claim 8, “the gradient” should be “[[the]] a gradient”
In claims 8, all instances of “further comprising the step of” should be “further comprising [[the]] a step of”
In claim 13, “further comprising the step of comparing, by the data processing unit” should be “”
In claim 13, “further comprising the step of controlling, by the data processing unit” should be “”
In claim 13, “on a basis of the result of a step of comparing” should be “on a basis of [[the]] a result of [[a]] the step of comparing”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 13-18 of this application include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The limitations are:
“data processing unit” being variously configured to determine force values, perform computations, and operate an electromechanical actuator in claims 13-18
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
Applicant discloses that data processing unit 102 may take the form of a microprocessor or microcontroller and a respective storage unit operatively connected to a brake caliper and an electromagnetic actuator (See at least Page 5, lines 6-10, in applicant’s specification). This is adequate structure to perform the claimed functions, and therefore no rejection will be given on the basis of this 112(f) interpretation.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). However, no rejection is given based on this interpretation so no action is required in response to this interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 13-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 20100072811 A1), hereinafter referred to as Kondo.
Regarding claim 8, Kondo discloses A method for controlling a force representative of a parking braking of a vehicle (See at least Fig. 1 in Kondo: Kondo discloses that electric parking brake ECU (EPB-ECU) 9 performs the lock/release control of the electric parking brake (EPB) 2, by rotating the motor 10 positive rotation or negative rotation or by stopping the rotation of the motor 10 based on the operation state of the operation SW 23 and the motor current [See at least Kondo, 0046]. Kondo further teaches that this method is used to actuate the parking brake of the vehicle, and that a lock status flag FLOCK is a flag that is switched to ON when the EPB 2 is actuated and locked, that the actuation of the EPB 2 has already been completed, and a desired brake force has been generated [See at least Kondo, 0049]), the vehicle comprising at least one first wheel (See at least Fig. 1 in Kondo: Kondo discloses that the vehicle comprises two rear wheels, each equipped with a caliper 13 and a motor 10 that is directly fixed to a body 14 of the W/C 6 for pressing the brake pads 11 [See at least Kondo, 0036]) and a system for controlling the parking braking of the vehicle (See at least Fig. 4 in Kondo: Kondo discloses that the motor 10 is rotated to actuate the EPB 2 in accordance with the method shown in Fig. 4 [See at least Kondo, 0050]), the system comprising: 
a first brake disc operatively associated with said at least one first wheel (See at least Fig. 1 in Kondo: Kondo discloses that brake pads 11 each sandwich a brake disc 12, which serves as a friction receiving member when generated between the brake pads 11 and the brake disc 12, thereby generating a brake force [See at least Kondo, 0035]); 
a first brake caliper operatively associated with said first brake disc, the first brake caliper being configured to apply the force representative of the parking braking on said first brake disc (See at least Fig. 1 in Kondo: Kondo discloses that brake pads 11 each sandwich a brake disc 12, which serves as a friction receiving member when generated between the brake pads 11 and the brake disc 12, thereby generating a brake force [See at least Kondo, 0035]), said first brake caliper being adapted to receive a hydraulic pressure which can be applied by a first hydraulic actuator that can be operated to apply a first force contribution representative of a service braking of the vehicle on said first brake disc (See at least Fig. 1 in Kondo: Kondo discloses that ESC-ECU 8 controls a hydraulic circuit provided in the actuator 7, and controls the W/C pressure transmitted to the W/C’s 6 [See at least Kondo, 0032]. Kondo further discloses that this is a service braking contribution [See at least Kondo, 0031]), said first brake caliper comprising a second electromechanical actuator, which can be operated to apply a second force contribution representative of the parking braking of the vehicle on said first brake disc (See at least Fig. 1 in Kondo: Kondo discloses that the EPB 2 generates a brake force by controlling the brake mechanism using motors 10 which are controlled by EPB-ECU 9 [See at least Kondo, 0033]); 
a data processing unit operatively connected to the first brake caliper (See at least Fig. 1 in Kondo: Kondo discloses that the EPB 2 generates a brake force by controlling the brake mechanism using motors 10 which are controlled by EPB-ECU 9 [See at least Kondo, 0033]. Kondo further discloses that, in a caliper 13 of each rear wheel shown in FIG. 1, the brake mechanism rotates the motor 10 that is directly fixed to a body 14 of the W/C 6 for pressing the brake pads 11 [See at least Kondo, 0036]);
the method comprising steps of: 
determining, by the data processing unit, a target value of the force representative of the parking braking of the vehicle to be applied, by the first brake caliper, on the first brake disc (See at least Fig. 4 in Kondo: Kondo discloses that, at step 205, a target motor current value increase amount TMIUP is set [See at least Kondo, 0052]. Kondo further discloses that the value of a first increase amount IUP is obtained based on the road gradient and is used as a temporary target motor current value increase amount TMIUP [See at least Kondo, 0053]. Kondo further discloses that motor current values may be regarded as corresponding to brake forces [See at least Kondo, 0066]. It will be appreciated by anyone of ordinary skill in the art that voltages and currents are how analog devices, such as that of [Kondo, 0053-0066], quantify forces) on a basis of a value of the gradient of a road on which the vehicle is located (See at least Fig. 4 in Kondo: Kondo further discloses that, at step 205, the value of a first increase amount IUP is obtained based on the road gradient and is used as a temporary target motor current value increase amount TMIUP [See at least Kondo, 0053]); 
determining, by the data processing unit, a value of the first force contribution representative of the service braking of the vehicle applied by the first hydraulic actuator on the first brake disc (See at least Fig. 4 in Kondo: Kondo discloses that the M/C pressure of the vehicle is detected at step 230 is extracted based on the map [See at least Kondo, 0063]. It will be appreciated by anyone of ordinary skill in the art that M/C pressure is representative of a service braking of a vehicle); 
determining, by the data processing unit, a value of the second force contribution representative of the parking braking of the vehicle to be applied, by the second electromechanical actuator, on the first brake disc (See at least Fig. 4 in Kondo: Kondo teaches that, at step 235, a correction of the target motor current value increase amount TMIUP is performed as the processing that takes the brake force generated by the service brake 1 into consideration [See at least Kondo, 0062]. Kondo further discloses, more specifically, that if the brake force is generated by the service brake 1, a correction to reduce the target motor current value increase amount TMIUP is performed, wherein a subtraction value IDOWN is used to reduce the target motor current value increase amount TMIUP in accordance with the magnitude of the brake force generated by the service brake 1 by subtracting IDOWN from the first increase amount IUP obtained at step 205 [See at least Kondo, 0062]) on a basis of the target value of the force representative of the parking braking of the vehicle which can be applied by the first brake caliper on the first brake disc (See at least Fig. 4 in Kondo: Kondo discloses that the subtraction value IDOWN is obtained such that values of the subtraction value IDOWN corresponding to the M/C pressure are mapped, and the value corresponding to the M/C pressure detected at step 230 is extracted based on the map [See at least Kondo, 0063]. It will be appreciated by anyone of ordinary skill in the art that M/C pressure is representative of a service braking of the vehicle. It will therefore be appreciated that the new value of TMIUP is based partially on the initial value of TMIUP from step 205 and at least [Kondo, 0053]), and on a basis of the determined value of the first force contribution representative of the service braking of the vehicle (See at least Fig. 4 in Kondo: Kondo discloses that the subtraction value IDOWN is obtained such that values of the subtraction value IDOWN corresponding to the M/C pressure are mapped, and the value corresponding to the M/C pressure detected at step 230 is extracted based on the map [See at least Kondo, 0063]. It will be appreciated by anyone of ordinary skill in the art that M/C pressure is representative of a service braking of the vehicle. It will therefore be appreciated that the new value of TMIUP is based partially on the pressure of the M/C, which is representative of the service braking of the vehicle); and
operating, by the data processing unit, the second electromechanical actuator to apply the determined value of the second force contribution representative of the parking braking of the vehicle on the first brake disc (See at least Fig. 4 in Kondo: Kondo teaches that, at step 235, a correction of the target motor current value increase amount TMIUP is performed [See at least Kondo, 0062]. Kondo teaches that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load (default) current NOC, where if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, the controller determines that a desired brake force has been generated by the generated pressing force [See at least Kondo, 0066]);
further comprising the step of comparing, by the data processing unit, the determined value of the second force contribution representative of the parking braking of the vehicle applied by the second electromechanical actuator on the first brake disc with the target value of the force representative of the parking braking of the vehicle which can be applied by the first brake caliper on the first brake disc (See at least Fig. 4 in Kondo: Kondo discloses that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, wherein friction surfaces of the brake pads 11 are pressed against an inner wall surface of the brake disc 12 with a certain degree of force by the EPB 2 [See at least Kondo, 0066]. Kondo further discloses that if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, a desired brake force has been generated by the generated pressing force and the process proceeds to step 245 [See at least Kondo, 0066]. It will therefore be appreciated that Kondo utilizes the current IMOTOR as a measurement of the actual force generated by EPB 2. It will further be appreciated that IMOTOR is compared to the default no load current NOC + TMIUP to see if TMIUP has actually been added, which may be regarded as comparing the actual parking brake force to the target value of the parking brake force); and 
further comprising the step of controlling, by the data processing unit, the operation of the second electromechanical actuator on a basis of a result of the step of comparing (See at least Fig. 4 in Kondo: Kondo discloses that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, wherein friction surfaces of the brake pads 11 are pressed against an inner wall surface of the brake disc 12 with a certain degree of force by the EPB 2 [See at least Kondo, 0066]. Kondo further discloses that if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, a desired brake force has been generated by the generated pressing force and the process proceeds to step 245 [See at least Kondo, 0066]. Kondo further discloses that, at step 245, the lock status flag FLOCK indicating that locking is completed is switched to ON, the lock control time counter CLT is set to zero, the motor lock drive is turned off (stopped) so that the rotation of the motor 10 is stopped, the rotation of the rotation shaft 17 is stopped, the friction force generated by the meshing between the male screw groove 17a and the female screw groove 18a causes the propeller shaft 18 to be held at the same position, and, consequently, the brake force generated at that time is maintained so that movement of the parked vehicle is restricted [See at least Kondo, 0067]).

Regarding claim 9, Kondo discloses The method according to claim 8, further comprising a step of determining, by the data processing unit, the value of the second force contribution representative of the parking braking of the vehicle applied by the second electromechanical actuator on the first brake disc, according to quantities which can be detected by the data processing unit (See at least Fig. 4 in Kondo: Kondo teaches that, at step 235, a correction of the target motor current value increase amount TMIUP is performed [See at least Kondo, 0062]. Kondo teaches that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load (default) current NOC, where if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, the controller determines that a desired brake force has been generated by the generated pressing force [See at least Kondo, 0066]).

Regarding claim 13, Kondo discloses A system for controlling a parking braking of a vehicle (See at least Fig. 1 in Kondo: Kondo discloses that electric parking brake ECU (EPB-ECU) 9 performs the lock/release control of the electric parking brake (EPB) 2, by rotating the motor 10 positive rotation or negative rotation or by stopping the rotation of the motor 10 based on the operation state of the operation SW 23 and the motor current [See at least Kondo, 0046]. Kondo further teaches that this method is used to actuate the parking brake of the vehicle, and that a lock status flag FLOCK is a flag that is switched to ON when the EPB 2 is actuated and locked, that the actuation of the EPB 2 has already been completed, and a desired brake force has been generated [See at least Kondo, 0049]. Also see at least Fig. 4 in Kondo: Kondo discloses that the motor 10 is rotated to actuate the EPB 2 in accordance with the method shown in Fig. 4 [See at least Kondo, 0050]), said vehicle comprising at least one first wheel (See at least Fig. 1 in Kondo: Kondo discloses that the vehicle comprises two rear wheels, each equipped with a caliper 13 and a motor 10 that is directly fixed to a body 14 of the W/C 6 for pressing the brake pads 11 [See at least Kondo, 0036]), the system comprising: 
a first brake disc operatively associated with said at least one first wheel of the vehicle (See at least Fig. 1 in Kondo: Kondo discloses that brake pads 11 each sandwich a brake disc 12, which serves as a friction receiving member when generated between the brake pads 11 and the brake disc 12, thereby generating a brake force [See at least Kondo, 0035]);
a first brake caliper operatively associated with said first brake disc, the first brake caliper being configured to apply a force representative of the parking braking on said first brake disc (See at least Fig. 1 in Kondo: Kondo discloses that brake pads 11 each sandwich a brake disc 12, which serves as a friction receiving member when generated between the brake pads 11 and the brake disc 12, thereby generating a brake force [See at least Kondo, 0035]), said first brake caliper being adapted to receive a hydraulic pressure applied by a first hydraulic actuator that can be operated to apply a first force contribution representative of a service braking of the vehicle on said first brake disc (See at least Fig. 1 in Kondo: Kondo discloses that ESC-ECU 8 controls a hydraulic circuit provided in the actuator 7, and controls the W/C pressure transmitted to the W/C’s 6 [See at least Kondo, 0032]. Kondo further discloses that this is a service braking contribution [See at least Kondo, 0031]), said first brake caliper comprising a second electromechanical actuator that can be operated to apply a second force contribution representative of the parking braking of the vehicle on said first brake disc (See at least Fig. 1 in Kondo: Kondo discloses that the EPB 2 generates a brake force by controlling the brake mechanism using motors 10 which are controlled by EPB-ECU 9 [See at least Kondo, 0033]); 
the system further comprising a data processing unit operatively connected to the first brake caliper (See at least Fig. 1 in Kondo: Kondo discloses that the EPB 2 generates a brake force by controlling the brake mechanism using motors 10 which are controlled by EPB-ECU 9 [See at least Kondo, 0033]. Kondo further discloses that, in a caliper 13 of each rear wheel shown in FIG. 1, the brake mechanism rotates the motor 10 that is directly fixed to a body 14 of the W/C 6 for pressing the brake pads 11 [See at least Kondo, 0036]), the data processing unit being configured to perform steps of: 
determining a target value of the force representative of the parking braking of the vehicle to be applied, by the first brake caliper, on the first brake disc (See at least Fig. 4 in Kondo: Kondo discloses that, at step 205, a target motor current value increase amount TMIUP is set [See at least Kondo, 0052]. Kondo further discloses that the value of a first increase amount IUP is obtained based on the road gradient and is used as a temporary target motor current value increase amount TMIUP [See at least Kondo, 0053]. Kondo further discloses that motor current values may be regarded as corresponding to brake forces [See at least Kondo, 0066]. It will be appreciated by anyone of ordinary skill in the art that voltages and currents are how analog devices, such as that of [Kondo, 0053-0066], quantify forces) on a basis of a value of a gradient of a road on which the vehicle is located (See at least Fig. 4 in Kondo: Kondo further discloses that, at step 205, the value of a first increase amount IUP is obtained based on the road gradient and is used as a temporary target motor current value increase amount TMIUP [See at least Kondo, 0053]); 
determining a value of the first force contribution representative of the service braking of the vehicle applied by the first hydraulic actuator on the first brake disc (See at least Fig. 4 in Kondo: Kondo discloses that the M/C pressure of the vehicle is detected at step 230 is extracted based on the map [See at least Kondo, 0063]. It will be appreciated by anyone of ordinary skill in the art that M/C pressure is representative of a service braking of a vehicle); 
determining a value of the second force contribution representative of the parking braking of the vehicle to be applied, by the second electromechanical actuator, on the first brake disc (See at least Fig. 4 in Kondo: Kondo teaches that, at step 235, a correction of the target motor current value increase amount TMIUP is performed as the processing that takes the brake force generated by the service brake 1 into consideration [See at least Kondo, 0062]. Kondo further discloses, more specifically, that if the brake force is generated by the service brake 1, a correction to reduce the target motor current value increase amount TMIUP is performed, wherein a subtraction value IDOWN is used to reduce the target motor current value increase amount TMIUP in accordance with the magnitude of the brake force generated by the service brake 1 by subtracting IDOWN from the first increase amount IUP obtained at step 205 [See at least Kondo, 0062]) on a basis of the target value of the force representative of the parking braking of the vehicle which can be applied by the first brake caliper on the first brake disc (See at least Fig. 4 in Kondo: Kondo discloses that the subtraction value IDOWN is obtained such that values of the subtraction value IDOWN corresponding to the M/C pressure are mapped, and the value corresponding to the M/C pressure detected at step 230 is extracted based on the map [See at least Kondo, 0063]. It will be appreciated by anyone of ordinary skill in the art that M/C pressure is representative of a service braking of the vehicle. It will therefore be appreciated that the new value of TMIUP is based partially on the initial value of TMIUP from step 205 and at least [Kondo, 0053]), and on a basis of the determined value of the first force contribution representative of the service braking of the vehicle (See at least Fig. 4 in Kondo: Kondo discloses that the subtraction value IDOWN is obtained such that values of the subtraction value IDOWN corresponding to the M/C pressure are mapped, and the value corresponding to the M/C pressure detected at step 230 is extracted based on the map [See at least Kondo, 0063]. It will be appreciated by anyone of ordinary skill in the art that M/C pressure is representative of a service braking of the vehicle. It will therefore be appreciated that the new value of TMIUP is based partially on the pressure of the M/C, which is representative of the service braking of the vehicle); and
operating the second electromechanical actuator to apply the determined value of the second force contribution representative of the parking braking of the vehicle on the first brake disc (See at least Fig. 4 in Kondo: Kondo teaches that, at step 235, a correction of the target motor current value increase amount TMIUP is performed [See at least Kondo, 0062]. Kondo teaches that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load (default) current NOC, where if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, the controller determines that a desired brake force has been generated by the generated pressing force [See at least Kondo, 0066]);
further comprising the step of comparing, by the data processing unit, the determined value of the second force contribution representative of the parking braking of the vehicle applied by the second electromechanical actuator on the first brake disc with the target value of the force representative of the parking braking of the vehicle which can be applied by the first brake caliper on the first brake disc (See at least Fig. 4 in Kondo: Kondo discloses that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, wherein friction surfaces of the brake pads 11 are pressed against an inner wall surface of the brake disc 12 with a certain degree of force by the EPB 2 [See at least Kondo, 0066]. Kondo further discloses that if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, a desired brake force has been generated by the generated pressing force and the process proceeds to step 245 [See at least Kondo, 0066]. It will therefore be appreciated that Kondo utilizes the current IMOTOR as a measurement of the actual force generated by EPB 2. It will further be appreciated that IMOTOR is compared to the default no load current NOC + TMIUP to see if TMIUP has actually been added, which may be regarded as comparing the actual parking brake force to the target value of the parking brake force); and 
further comprising the step of controlling, by the data processing unit, the operation of the second electromechanical actuator on a basis of the result of a step of comparing (See at least Fig. 4 in Kondo: Kondo discloses that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, wherein friction surfaces of the brake pads 11 are pressed against an inner wall surface of the brake disc 12 with a certain degree of force by the EPB 2 [See at least Kondo, 0066]. Kondo further discloses that if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, a desired brake force has been generated by the generated pressing force and the process proceeds to step 245 [See at least Kondo, 0066]. Kondo further discloses that, at step 245, the lock status flag FLOCK indicating that locking is completed is switched to ON, the lock control time counter CLT is set to zero, the motor lock drive is turned off (stopped) so that the rotation of the motor 10 is stopped, the rotation of the rotation shaft 17 is stopped, the friction force generated by the meshing between the male screw groove 17a and the female screw groove 18a causes the propeller shaft 18 to be held at the same position, and, consequently, the brake force generated at that time is maintained so that movement of the parked vehicle is restricted [See at least Kondo, 0067]).

Regarding claim 14, Kondo discloses The system according to claim 13, wherein the data processing unit is further configured to perform the step of determining the value of the second force contribution representative of the parking braking of the vehicle applied by the second electromechanical actuator on the first brake disc, according to quantities which can be detected by the data processing unit (See at least Fig. 4 in Kondo: Kondo teaches that, at step 235, a correction of the target motor current value increase amount TMIUP is performed [See at least Kondo, 0062]. Kondo teaches that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load (default) current NOC, where if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, the controller determines that a desired brake force has been generated by the generated pressing force [See at least Kondo, 0066]).

Regarding claim 15, Kondo discloses The system according to claim 14, wherein the data processing unit is further configured to compare the determined value of the second force contribution representative of the parking braking of the vehicle applied by the second electromechanical actuator on the first brake disc with the target value of the force representative of the parking braking of the vehicle which can be applied by the first brake caliper on the first brake disc (See at least Fig. 4 in Kondo: Kondo discloses that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC [See at least Kondo, 0066]. It will therefore be appreciated that the actual for generated by EPB 2, which is driven by IMOTOR, is compared to the default no load current NOC + TMIUP to see if TMIUP has actually been added, which may be regarded as comparing the actual parking brake force to the target value of the parking brake force).

Regarding claim 16, Kondo discloses The system according to claim 15, wherein the data processing unit is further configured to control the operation of the second electromechanical actuator on a basis of a result of the comparing (See at least Fig. 4 in Kondo: Kondo discloses that if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, a desired brake force has been generated by the generated pressing force and the process proceeds to step 245 [See at least Kondo, 0066]. Kondo further discloses that, at step 245, the lock status flag FLOCK indicating that locking is completed is switched to ON, the lock control time counter CLT is set to zero, the motor lock drive is turned off (stopped) so that the rotation of the motor 10 is stopped, the rotation of the rotation shaft 17 is stopped, the friction force generated by the meshing between the male screw groove 17a and the female screw groove 18a causes the propeller shaft 18 to be held at the same position, and, consequently, the brake force generated at that time is maintained so that movement of the parked vehicle is restricted [See at least Kondo, 0067]).

Regarding claim 18, Kondo discloses The system according to claim 13, wherein the vehicle further comprises at least one second wheel (See at least Fig. 1 in Kondo: Kondo discloses that the vehicle comprises two rear wheels, each equipped with a caliper 13 and a motor 10 that is directly fixed to a body 14 of the W/C 6 for pressing the brake pads 11 [See at least Kondo, 0036]), the system further comprising: 
a second brake disc operatively associated with said at least one second wheel (See at least Fig. 1 in Kondo: Kondo discloses that brake pads 11 each sandwich a brake disc 12, which serves as a friction receiving member when generated between the brake pads 11 and the brake disc 12, thereby generating a brake force [See at least Kondo, 0035]); 
a second brake caliper operatively associated with said second brake disc, the second brake caliper being configured to apply a force representative of the parking braking of the vehicle on the second brake disc (See at least Fig. 1 in Kondo: Kondo discloses that brake pads 11 each sandwich a brake disc 12, which serves as a friction receiving member when generated between the brake pads 11 and the brake disc 12, thereby generating a brake force [See at least Kondo, 0035]), the second brake caliper being adapted to receive a hydraulic pressure which can be applied by a third hydraulic actuator, which can be operated to apply a third force contribution representative of the service braking of the vehicle on the second brake disc (See at least Fig. 1 in Kondo: Kondo discloses that ESC-ECU 8 controls a hydraulic circuit provided in the actuator 7, and controls the W/C pressure transmitted to the W/C’s 6 [See at least Kondo, 0032]. Kondo further discloses that this is a service braking contribution [See at least Kondo, 0031]), the second brake caliper comprising a respective fourth electromechanical actuator that can be operated to apply a fourth force contribution representative of the parking braking of the vehicle on the second brake disc (See at least Fig. 1 in Kondo: Kondo discloses that the EPB 2 generates a brake force by controlling the brake mechanism using motors 10 which are controlled by EPB-ECU 9 [See at least Kondo, 0033]), 
the data processing unit being operatively connected to the second brake caliper (See at least Fig. 1 in Kondo: Kondo discloses that the EPB 2 generates a brake force by controlling the brake mechanism using motors 10 which are controlled by EPB-ECU 9 [See at least Kondo, 0033]. Kondo further discloses that, in a caliper 13 of each rear wheel shown in FIG. 1, the brake mechanism rotates the motor 10 that is directly fixed to a body 14 of the W/C 6 for pressing the brake pads 11 [See at least Kondo, 0036]), the data processing unit being configured to perform on said at least one second wheel steps of: 
determining a target value of a force representative of the parking braking of the vehicle to be applied, by the second brake caliper, on the second brake disc (See at least Fig. 4 in Kondo: Kondo discloses that, at step 205, a target motor current value increase amount TMIUP is set [See at least Kondo, 0052]. Kondo further discloses that the value of a first increase amount IUP is obtained based on the road gradient and is used as a temporary target motor current value increase amount TMIUP [See at least Kondo, 0053]. Kondo further discloses that motor current values may be regarded as corresponding to brake forces [See at least Kondo, 0066]. It will be appreciated by anyone of ordinary skill in the art that voltages and currents are how analog devices, such as that of [Kondo, 0053-0066], quantify forces) on the basis of the value of the gradient of the road on which the vehicle is located (See at least Fig. 4 in Kondo: Kondo further discloses that, at step 205, the value of a first increase amount IUP is obtained based on the road gradient and is used as a temporary target motor current value increase amount TMIUP [See at least Kondo, 0053]); 
determining a value of the third force contribution representative of the service braking of the vehicle applied by the third hydraulic actuator on the second brake disc (See at least Fig. 4 in Kondo: Kondo discloses that the M/C pressure of the vehicle is detected at step 230 is extracted based on the map [See at least Kondo, 0063]. It will be appreciated by anyone of ordinary skill in the art that M/C pressure is representative of a service braking of a vehicle); 
determining a value of the fourth force contribution representative of the parking braking of the vehicle to be applied, by the fourth electromechanical actuator, on the second brake disc (See at least Fig. 4 in Kondo: Kondo teaches that, at step 235, a correction of the target motor current value increase amount TMIUP is performed as the processing that takes the brake force generated by the service brake 1 into consideration [See at least Kondo, 0062]. Kondo further discloses, more specifically, that if the brake force is generated by the service brake 1, a correction to reduce the target motor current value increase amount TMIUP is performed, wherein a subtraction value IDOWN is used to reduce the target motor current value increase amount TMIUP in accordance with the magnitude of the brake force generated by the service brake 1 by subtracting IDOWN from the first increase amount IUP obtained at step 205 [See at least Kondo, 0062]) on a basis of the target value of the force representative of the parking braking of the vehicle which can be applied by the second brake caliper on the second brake disc (See at least Fig. 4 in Kondo: Kondo discloses that the subtraction value IDOWN is obtained such that values of the subtraction value IDOWN corresponding to the M/C pressure are mapped, and the value corresponding to the M/C pressure detected at step 230 is extracted based on the map [See at least Kondo, 0063]. It will be appreciated by anyone of ordinary skill in the art that M/C pressure is representative of a service braking of the vehicle. It will therefore be appreciated that the new value of TMIUP is based partially on the initial value of TMIUP from step 205 and at least [Kondo, 0053]), and on a basis of the determined value of the third force contribution representative of the service braking of the vehicle (See at least Fig. 4 in Kondo: Kondo discloses that the subtraction value IDOWN is obtained such that values of the subtraction value IDOWN corresponding to the M/C pressure are mapped, and the value corresponding to the M/C pressure detected at step 230 is extracted based on the map [See at least Kondo, 0063]. It will be appreciated by anyone of ordinary skill in the art that M/C pressure is representative of a service braking of the vehicle. It will therefore be appreciated that the new value of TMIUP is based partially on the pressure of the M/C, which is representative of the service braking of the vehicle); and
operating the fourth electromechanical actuator to apply the determined value of the fourth force contribution representative of the parking braking of the vehicle on the second brake disc (See at least Fig. 4 in Kondo: Kondo teaches that, at step 235, a correction of the target motor current value increase amount TMIUP is performed [See at least Kondo, 0062]. Kondo teaches that, at step 240, it is determined whether or not the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load (default) current NOC, where if the motor current IMOTOR has exceeded the value obtained by adding the target motor current value increase amount TMIUP to the no load current NOC, the controller determines that a desired brake force has been generated by the generated pressing force [See at least Kondo, 0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 20100072811 A1) in view of Kotsuji (US 20160214610 A1), hereinafter referred to as Kotsuji.
Regarding claim 12, Kondo discloses The method according to claim 8, further comprising a step of determining, by the data processing unit, the value of the gradient of the road on which the vehicle is located on a basis of a first electrical signal representative of a longitudinal acceleration of the vehicle (See at least Fig. 5 in Kondo: Kondo discloses a map showing a relationship between the first increase amount IUP and a vehicle longitudinal acceleration (herein after referred to as a vehicle longitudinal G), which is the road gradient equivalent amount [See at least Kondo, 0054]. Kondo further discloses that, as indicated by the map shown in FIG. 5, the first increase amount IUP becomes larger in proportion to the magnitude of the vehicle longitudinal G, i.e., the magnitude of the road gradient [See at least Kondo, 0054]. Kondo discloses that the longitudinal G is calculated based on a detection signal of the longitudinal G sensor 24 [See at least Kondo, 0054]).
However, Kondo does not explicitly teach the method wherein the gradient is further determined based on a second electrical signal representative of an angular speed of said at least one first wheel.
However, Kotsuji does teach a method for determining a gradient of a road on which a vehicle is located wherein the gradient is further determined based on a second electrical signal representative of an angular speed of said at least one first wheel (Kotsuji teaches that road slope estimation operating section 201 of a vehicle calculates an actual acceleration from an average etc. of acceleration of the wheel speed detected by the wheel speed sensor 19, and estimates the road slope on the basis of a difference between this calculation result and the G sensor detection value [See at least Kotsuji, 0055]). Both Kondo and Kotsuji teach methods for quantifying the gradient of a road on which the vehicle is located. However, only Kotsuji explicitly teaches where the gradient is calculated based on both a longitudinal acceleration value and a wheel speed value.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the gradient determination method of Kondo to also utilize both wheel speed and longitudinal acceleration, as in Kotsuji. Anyone of ordinary skill in the art will appreciate that doing so allows the method to obtain a more accurate estimate of the gradient by accounting for more factors.

Regarding claim 17, Kondo discloses The system according to claim 13, wherein the data processing unit is further configured to determine the value of the gradient of the road on which the vehicle is located on a basis of a first electrical signal representative of a longitudinal acceleration of the vehicle (See at least Fig. 5 in Kondo: Kondo discloses a map showing a relationship between the first increase amount IUP and a vehicle longitudinal acceleration (herein after referred to as a vehicle longitudinal G), which is the road gradient equivalent amount [See at least Kondo, 0054]. Kondo further discloses that, as indicated by the map shown in FIG. 5, the first increase amount IUP becomes larger in proportion to the magnitude of the vehicle longitudinal G, i.e., the magnitude of the road gradient [See at least Kondo, 0054]. Kondo discloses that the longitudinal G is calculated based on a detection signal of the longitudinal G sensor 24 [See at least Kondo, 0054]).
However, Kondo does not explicitly teach the system wherein the gradient is further determined based on a second electrical signal representative of an angular speed of said at least one first wheel.
However, Kotsuji does teach a method for determining a gradient of a road on which a vehicle is located wherein the gradient is further determined based on a second electrical signal representative of an angular speed of said at least one first wheel (Kotsuji teaches that road slope estimation operating section 201 of a vehicle calculates an actual acceleration from an average etc. of acceleration of the wheel speed detected by the wheel speed sensor 19, and estimates the road slope on the basis of a difference between this calculation result and the G sensor detection value [See at least Kotsuji, 0055]). Both Kondo and Kotsuji teach methods for quantifying the gradient of a road on which the vehicle is located. However, only Kotsuji explicitly teaches where the gradient is calculated based on both a longitudinal acceleration value and a wheel speed value.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the gradient determination method of Kondo to also utilize both wheel speed and longitudinal acceleration, as in Kotsuji. Anyone of ordinary skill in the art will appreciate that doing so allows the method to obtain a more accurate estimate of the gradient by accounting for more factors.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668